— Order unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed the CPLR article 78 petition challenging the constitutionality of Local Laws, 1991, Introductory No. 12 of the City of Buffalo establishing new councilmanic districts in Buffalo because petitioners failed to show that the law was discriminatory and because the United States District Court for the Western District of New York had already determined that the law was constitutional (Hispanics for Fair & Equitable Reapportionment v Griffin, US Dist Ct, WD NY, Aug. 5, 1991). Under settled principles of comity, the instant challenge to the law’s constitutionality must also fail (Matter of Anderson v Buscaglia, 80 AD2d 992, 993; Tilney v Blackmore, 65 AD2d 621, 622). Moreover, respondent Board of Elections of Erie County substantially complied with all requirements of law regarding implementation of the redistricting plan. (Appeal from Order of Supreme Court, Erie County, Sedita, J. — Election Law.) Present — Doerr, J. P., Boomer, Pine, Balio and Davis, JJ. (Order entered Sept. 18, 1991.)